     Case 1:19-cv-00686-PKC-RWL Document 252 Filed 03/04/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF NEW YORK


 RED FORT CAPITAL, INC.                              Civil Action No.: 1:19-cv-00686-PKC

                       Plaintiff,                    ECF

         v.
                                                         SUBSTITUTION OF COUNSEL
 GUARDHOUSE PRODUCTIONS LLC,
 GUARDHOUSE STUDIOS ITALY S.R.L.,
 GUARDHOUSE STUDIOS
 MANAGEMENT LIMITED,
 GUARDHOUSE STUDIOS SCOTLAND
 LTD, SURY G. IACONO, RUSSELL S.
 DILLEY, L’OPERATEUR PARTENAIRE
 SOCIAL and GM GROUP INTL CORP.,
                                                                                      3/4/2021
                       Defendants.



       NOTICE is hereby given that, subject to approval by the Court, Plaintiff Red Fort Capital,

Inc. (“Red Fort”), substitutes Sean Rose, Esq. of OlenderFeldman LLP as counsel of record in

place of Clifford Chance US LLP (by and through Anthony M. Candido, Esq.)

       Contact information for new counsel is as follows:

       Firm Name:     OlenderFeldman LLP
       Address:       1180 Avenue of the Americas, 8th Floor; New York, New York 10036
       Telephone:     908-964-2460
       Facsimile:     908-810-6631
       Email:         srose@olenderfeldman.com

       I consent to the above substitution.

       Date:   
                                     Red Fort Capital, Inc.


                                     By:
                                              Parry Singh
                                              CEO, Red Fort Capital, Inc.
Case 1:19-cv-00686-PKC-RWL Document 252 Filed 03/04/21 Page 2 of 3




  3/4/2021
Case 1:19-cv-00686-PKC-RWL Document 252 Filed 03/04/21 Page 3 of 3




      
